               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                   CIVIL CASE NO. 1:19-cv-00112-MR
               [CRIMINAL CASE NO. 4:98-cr-00212-MR-1]


DWIGHT ALEXANDER RUDISILL,       )
                                 )
              Petitioner,        )
                                 )
vs.                              )                          ORDER
                                 )
UNITED STATES OF AMERICA,        )
                                 )
              Respondent.        )
________________________________ )

      THIS MATTER is before the Court on the Petitioner’s Motion under 28

U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in

Federal Custody. [Doc. 1].

I.    PROCEDURAL HISTORY

      On July 8, 1998, the Petitioner was charged in a four count Bill of

Indictment with carjacking, using a firearm during a crime of violence,

transporting a stolen vehicle in interstate commerce and felony possession

of a firearm, in violation of 18 U.S.C. § 2119, 824(c)(1), 2312, and 922(g). 1

[Criminal Case No. 4:98-cr-212 (“CR”), Doc. 1]. Petitioner pled guilty to the



1
 Some of the statutory citations have changed since Petitioner’s indictment. The Court
cites the statutes in their current form.
charge of carjacking pursuant to a plea agreement and, in exchange, the

Government dismissed the remaining three counts.          [CR Doc. 14].     In

accordance with the terms of the plea agreement, the Petitioner was

sentenced to three hundred months’ imprisonment. [CR Doc. 21]. He filed

a direct appeal and, on May 15, 2000, the Fourth Circuit vacated Petitioner’s

conviction because the Indictment did not contain a recitation that serious

bodily injury had occurred during the carjacking offense to which the

Petitioner pled guilty.   United States v. Rudisill, No. 99-4588, 2000 WL

620314 (4th Cir. May 15, 2000). Rather, the Petitioner only pled guilty to a

violation of 18 U.S.C. § 2119(1), which does not include the element of

serious bodily injury. The Court held, therefore, that the sentence was

erroneously imposed. Id.

      On remand, the Government successfully moved to set aside the plea

agreement in order to reinstate the three counts previously dismissed

against Petitioner. [CR Doc. 34]. In August 2000, Petitioner was charged in

a Superseding Bill of Indictment with one count of using and carrying a

firearm during a crime of violence in violation of 18 U.S.C. § 924(c)(1), one

count of transporting a stolen vehicle in interstate commerce in violation of

18 U.S.C. § 2312, and one count of felony possession of a firearm in violation

of 18 U.S.C. § 922(g)(1). [CR Doc. 35]. After a jury trial, Petitioner was


                                      2
found guilty of all three counts and was sentenced on October 31, 2001 to

465 months’ imprisonment. [CR Docs. 55, 63]. Petitioner did not appeal his

conviction or sentence. [See CR Doc. 59].

      On July 15, 2009, eight years after his conviction and sentence

became final, the Petitioner brought his first motion pursuant to 28 U.S.C. §

2255. [Civil Case No. 1:09-cv-262, Doc. 1]. On July 29, 2009, the Court

dismissed it as time-barred, as it was filed approximately six and a half years

after his conviction became final. [Id. at Doc. 2]. The Petitioner’s appeal

from that ruling was dismissed by the Fourth Circuit on September 8, 2009.

[Id. at Doc. 10].

      In October 2010, Petitioner filed another § 2255 motion, again seeking

his October 31, 2001 prison sentence be vacated, set aside, or corrected.

[Civil Case No. 1:10-cv-253-MR, Doc. 1]. Petitioner also moved for his guilty

plea to be set aside. [Id.]. This Court dismissed Petitioner’s § 2255 motion

and denied Petitioner’s motion to set aside his guilty plea. [Id. at Doc. 3].

      Now, Petitioner moves again under § 2255 to vacate, set aside, or

correct the same October 31, 2001 prison sentence.

II.   STANDARD OF REVIEW

      Rule 4(b) of the Rules Governing Section 2255 Proceedings provides

that courts are to promptly examine motions to vacate, along with “any


                                       3
attached exhibits and the record of prior proceedings” in order to determine

whether the petitioner is entitled to any relief on the claims set forth therein.

After examining the record in this matter, the Court finds that the motion to

vacate can be resolved without an evidentiary hearing based on the record

and governing case law. See Raines v. United States, 423 F.2d 526, 529

(4th Cir. 1970).

III.   DISCUSSION

       When an initial motion pursuant to § 2255 has been adjudicated on the

merits, a second or successive motion under the statute must be certified by

the court of appeals before it may be filed with this Court. 28 U.S.C. §

2255(h). To certify a second or successive § 2255 motion for filing with this

Court, the court of appeals must find that the motion contains either: “(1)

newly discovered evidence that, if proven and viewed in light of the evidence

as a whole, would be sufficient to establish by clear and convincing evidence

that no reasonable factfinder would have found the movant guilty of the

offense; or (2) a new rule of constitutional law, made retroactive to cases on

collateral review by the Supreme Court, that was previously unavailable.” Id.

A dismissal of a § 2255 motion as untimely constitutes an adjudication on

the merits. Villanueva v. United States, 346 F.3d 55, 61 (2d Cir. 2003), cert.

denied, 542 U.S. 928 (2004); United States v. Gardner, 132 F.App’x. 467,


                                       4
468 (4th Cir. 2005). Petitioner’s first petition was dismissed as untimely.

[Civil Case No. 1:09-cv-262, Doc. 2]. The Petitioner has not sought and

obtained certification from the Fourth Circuit Court of Appeals prior to filing

this motion. As such, this Court may not consider the merits of Petitioner’s

claim here.

IV.   CONCLUSION

      The Court will deny Petitioner’s Section 2255 Motion to Vacate, Set

Aside, or Correct Sentence [Doc. 1] and admonishes the Plaintiff that any

future motions related to his October 31, 2001 sentence lacking the required

certification described herein will be summarily dismissed.

      The Court further finds that Petitioner has not made a substantial

showing of a denial of a constitutional right. See generally 28 U.S.C. §

2253(c)(2); see also Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003) (in

order to satisfy § 2253(c), a “petitioner must demonstrate that reasonable

jurists would find the district court’s assessment of the constitutional claims

debatable or wrong”) (citing Slack v. McDaniel, 529 U.S. 473, 484-85

(2000)). Petitioner has failed to demonstrate both that this Court’s dispositive

procedural rulings are debatable, and that the Motion to Vacate states a

debatable claim of the denial of a constitutional right. Slack v. McDaniel, 529

U.S. at 484-85. As a result, the Court declines to issue a certificate of


                                       5
appealability. See Rule 11(a), Rules Governing Section 2255 Proceedings

for the United States District Courts, 28 U.S.C. § 2255.

                                  ORDER

      IT IS, THEREFORE, ORDERED that Petitioner’s Section 2255 Motion

to Vacate, Set Aside, or Correct Sentence [Doc. 1] is DENIED and

DISMISSED WITH PREJUDICE as an unauthorized second or successive

petition.

      IT IS FURTHER ORDERED that the Court declines to grant a

certificate of appealability.

      IT IS SO ORDERED.

                                  Signed: May 24, 2019




                                      6
